Citation Nr: 0308134	
Decision Date: 04/29/03    Archive Date: 05/06/03

DOCKET NO.  97-18 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUE

Entitlement to fee basis outpatient chelation therapy.  

(The issue of reimbursement or payment by the VA of the cost 
of unauthorized medical services rendered in connection with 
the veteran's private medical treatment from Community 
Memorial Hospital (CMH), CMH Emergency Physicians and South 
Hill Internal Medicine from February 8 to February 17, 1997, 
will be the subject of a later decision.)  

(The issues of entitlement to a total disability rating for 
compensation purposes based on individual unemployability 
prior to August 12, 1993; entitlement to service connection 
for various disabilities and applications to reopen 
previously denied claims of service connection for other 
disabilities; and entitlement (of the veteran's son) to the 
payment of educational benefits under Chapter 35, Title 38, 
United States Code for periods enrollment in college from 
September 1990 to May 1995, are the subjects of separate 
decisions of the Board.)  

(The claims of service connection for a lung disability and 
headaches, as well as post-traumatic stress disorder, urinary 
problems other than balanitis xerotica, leukoplakia, post 
meatal stricture and chronic prostatitis, skin disorders, 
hearing loss, tinnitus and a scar about the left hand will be 
the subjects of a later decision following Board 
development.)



REPRESENTATION

Appellant represented by:	Fleet Reserve Association



ATTORNEY FOR THE BOARD

J. A. Markey, Counsel



INTRODUCTION

The veteran served on active duty from June 1957 to March 
1961 and from April 1961 to August 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 determination of the VA 
Medical Administrative Service (MAS), in Richmond, Virginia, 
in which it was determined that the veteran was not entitled 
to private fee-basis chelation therapy.  





FINDING OF FACT

The veteran has disagreed with a VAMC's medical determination 
that chelation therapy was not an appropriate course of 
treatment for his medical condition.  



CONCLUSION OF LAW

The Board is without jurisdiction to determine entitlement to 
fee-basis outpatient chelation therapy.  38 U.S.C.A. § 511 
(West 2002); 38 C.F.R. §  20.101(b) (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran and his representative contend that the veteran 
is entitled to fee basis outpatient chelation therapy.  

Initially, the Board notes that on November 9, 2000, the 
President approved the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096, which made 
several amendments to the law governing certain VA claims, to 
include redefining VA's duty-to-assist and notification 
obligations.  

However, it does not appear that these changes are applicable 
to claims such as the one decided herein.  Cf. Barger v. 
Principi, 16 Vet. App. 132 (2002).  In Barger, the Court held 
that the VCAA, with its expanded duties, is not applicable to 
cases involving the waiver of recovery of overpayment claims, 
pointing out that the statute at issue in such cases was not 
found Title 38, United States Code, Chapter 51 (i.e. the laws 
changed by VCAA).  As well, the statute at issue in this 
matter is not found in Chapter 51 (rather, in Chapter 17).  

In any event, the record reflects that the veteran was 
provided with a statement of the case in May 1998 that 
provided adequate notification of the information and 
evidence necessary to substantiate this claim.  

The Board also notes that evidence necessary for fair 
adjudication of this particular claim is of record.  As such, 
the Board finds the duty to assist the veteran, regardless of 
the applicability of VCAA, has been met.  It is pointed out 
that the issue in this case is a legal one, as there is no 
material dispute as to the facts.  

As pertinent to this appeal, the veteran has established 
service connection for several orthopedic disabilities, 
hemorrhoids, prostatitis, and blindness in both eyes, and has 
been rated as 100 percent disabled since August 1993.  

In late December 1996, the veteran submitted a claim to the 
VAMC Richmond for authorization of private fee basis 
outpatient chelation therapy to remove toxic substances he 
alleges to have been exposed to and which have caused a 
series of maladies, to include "fibrotic changes," heart 
disease, and his eye disorder, among other things.  

The record reflects that the Richmond VAMC did not have a 
chelation treatment program, but that it was ultimately 
determined - upon a review of the request by the Chief of 
General Internal Medicine and the Chief of MAS - that they 
were not going to authorize chelation therapy, given that, 
essentially, it is considered a controversial therapy in the 
medical community, and that there was no indication of heavy 
metal exposure.  

It is pointed out that, in a March 1997 letter to the 
veteran, the Director of the VAMC informed him that alternate 
therapies would be explored by his VA doctor in order to 
assist him and address his concerns.  In any event, the 
veteran has appealed this determination.  

As relevant to this particular matter, under the applicable 
criteria, when VA facilities are not capable of furnishing 
economical hospital care or medical services because of 
geographical inaccessibility or are not capable of furnishing 
the care or services required, VA may contract with non-
Department facilities in order to furnish hospital care or 
medical services for a disability of a veteran who has a 
total disability permanent in nature from a service-connected 
disability.  See 38 U.S.C.A. §  1703(a)(1)(A) (West 2002); 
see also 38 C.F.R. § 17.52(a)(1)(i) (2002).  The Board points 
out that the term "medical services" includes outpatient 
treatment.  See 38 U.S.C.A. § 1701(6), (6)(A), (6)(B) (West 
2002); cf. 38 U.S.C.A. § 1701(5)(A)(i), (C)(i) (West 2002).  

It is noted that VA regulations clearly state that the 
Board's appellate jurisdiction extends to questions of 
eligibility for hospitalization, outpatient treatment, and 
nursing home and domiciliary care; for devices such as 
prostheses, canes, wheelchairs, back braces, orthopedic 
shoes, and similar appliances; and for other benefits 
administered by the Veterans Health Administration.  

Medical determinations, such as determinations of the need 
for and appropriateness of specific types of medical care and 
treatment for an individual, however, are not adjudicative 
matters and are beyond the Board's jurisdiction.  Typical 
examples of these issues are whether a particular drug should 
be prescribed, whether a specific type of physiotherapy 
should be ordered, and similar judgmental treatment decisions 
with which an attending physician may be faced.  See 38 
C.F.R. § 20.101(b) (2002).  

There is no dispute that the veteran is generally eligible 
for fee-basis outpatient treatment at a non-VA facilities for 
required services (assuming other criteria are met), and 
would be eligible for chelation therapy but for the 
determination that this type of therapy was not, essentially, 
necessary.  

Specifically, as noted hereinabove, the veteran is considered 
totally disabled and the VAMC conceded that they were not 
capable of furnishing chelation therapy (however, they did 
note that other forms of therapy could be explored).  

That said, the Board finds that this claim is without legal 
merit.  As noted, the Board's appellate jurisdiction does not 
extend to medical determinations, such as determinations of 
the need for and appropriateness of specific types of medical 
care and treatment for an individual; such determinations are 
not adjudicative matters and are beyond the Board's 
jurisdiction.  See 38 C.F.R. § 20.101 (2002).  

The crux of this matter is not whether VA facilities are 
either (1) geographically inaccessible, or (2) not capable of 
providing the care or services that the veteran requires, 
which would be matters within the Board's jurisdiction.  See 
Meakin v. West, 11 Vet. App. 183 (1998).  

Rather, the core issue is whether the Board has any 
jurisdiction to review a medical determination as to the 
appropriate mode of treatment for a particular disease.  The 
opinion that chelation therapy is not an appropriate 
treatment for this veteran is exclusively a medical matter 
and beyond the Board's authority.  38 U.S.C.A. § 511 (West 
2002); 38 C.F.R. § 21.101(b) (2002).  The Board may dismiss 
any case over which it determines it does not have 
jurisdiction. 38 C.F.R. § 20.101(d) (2002).



ORDER

The appeal is dismissed.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

